OPINION — AG — ** RESIDENCE — ELECTION — CANDIDATE ** A CANDIDATE FOR COUNTY OFFICE IN ANADARKO HAS BEEN LIVING IN OKLAHOMA CITY FOR THE PAST YEAR OR TWO, BUT HAS MOVED BACK TO ANADARKO, WHERE HE HAS FORMERLY LIVED FORTH THIRTY YEARS OR MORE. HE HAS ALWAYS VOTED IN ANADARKO, MAINTAINED HIS VOTING RESIDENCE HERE, BUT BECAUSE OF HOUSING SHORTAGE, PURCHASED A HOME IN OKLAHOMA CITY AS HE WAS A DIRECTOR FOR THE PUBLIC WELFARE BOARD AND SECURED HOMESTEAD EXEMPTION THEREON, BUT ALWAYS DECLARED HIS INTENTION TO MAINTAIN HIS VOTING RESIDENCE IN ANADARKO. ALSO HE ALWAYS KEEPS HIS BANK ACCOUNT HERE AND IS A MEMBER OF THE AMERICAN LEGION HERE.  QUESTION: IS THIS PARTY ELIGIBLE TO SEEK PUBLIC OFFICE IN CADDO COUNTY UNDER THESE CIRCUMSTANCES ? — WE ARE UNABLE TO ANSWER THIS QUESTION SEE OPINION. (ELECTOR, QUALIFICATION, RESIDENCY, DEFINITION, COUNTY ELECTION) CITE: 19 O.S. 132 [19-132], 26 O.S. 162 [26-162], ARTICLE III, SECTION 1 (FRED HANSEN)